DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 04/27/2021. Claims 1 through 30 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jassal et al.  (US 2021/0329512 A1).
For claim 1 Jassal teaches a method for wireless communication at a user equipment (UE) (paragraph 7 “method involves UE”), comprising: 
receiving, from a base station via one or more control resource sets of one or more search spaces, a control message scheduling a communication between the UE and the base station (see paragraph 100, Fig. 5A and Fig. 5B “UE receives MAC-CE signaling message including cell PCI; search space ID CORESET ID” and paragraph 133 “scheduling UL transmission by transmitting PDCCHs scheduling PUSCHs over CORESET”); 
identifying, based at least in part on receiving the control message, an association between the one or more control resource sets of the one or more search spaces and one or more physical cell identifiers (see paragraphs 99-100, Fig. 5A and Fig. 5B “UE receives MAC-CE signaling message including cell PCI; search space ID CORESET ID” and paragraph 133 “scheduling UL transmission by transmitting PDCCHs scheduling PUSCHs over CORESET”); and 
communicating, based at least in part on the association between the one or more control resource sets and the one or more physical cell identifiers, with the base station according to one or more parameters associated with the one or more physical cell identifiers (see paragraphs 99-100, Fig. 5A and Fig. 5B “UE receives MAC-CE signaling message including cell PCI; search space ID CORESET ID” and paragraph 133 “scheduling UL transmission by transmitting PDCCHs scheduling PUSCHs over CORESET” and paragraph 100 CORESET #0, SS #0 parameters associated to a given PCI”).

           For claim 16 Jassal teaches a method for wireless communication at a base station, comprising: 
identifying an association between one or more control resource sets of one or more search spaces and one or more physical cell identifiers for communications with a user equipment (UE) (as discussed in claim 1); 
transmitting, to the UE via the one or more control resource sets of the one or more search spaces and based at least in part on identifying the association, a control message scheduling a communication between the UE and the base station (as discussed in claim 1); and 
communicating, based at least in part on the association between the one or more control resource sets and the one or more physical cell identifiers, with the UE according to one or more parameters associated with the one or more physical cell identifiers (as discussed in claim 1).

           For claim 29 Jassal teaches an apparatus for wireless communication at a user equipment (UE), comprising: 
a processor (see Fig.3A “processor 200 coupled with memory 208”); 
memory coupled with the processor (see Fig.3A “processor 200 coupled with memory 208”); and 
instructions stored in the memory and executable by the processor to cause the apparatus (see Fig.3A “processor 200 coupled with memory 208” and paragraph 79 “instructions”) to: 
receive, from a base station via one or more control resource sets of one or more search spaces, a control message scheduling a communication between the UE and the base station (as discussed in claim 1); 
identify, based at least in part on receiving the control message, an association between the one or more control resource sets of the one or more search spaces and one or more physical cell identifiers (as discussed in claim 1); and 
communicate, based at least in part on the association between the one or more control resource sets and the one or more physical cell identifiers, with the base station according to one or more parameters associated with the one or more physical cell identifiers(as discussed in claim 1).

           For claim 30 Jassal teaches an apparatus for wireless communication at a base station, comprising: 
a processor (see Fig.3B “processor 250 coupled with memory 258”);
memory coupled with the processor (see Fig.3B “processor 250 coupled with memory 258”); and 
instructions stored in the memory and executable by the processor to cause the apparatus (see Fig.3B “processor 250 coupled with memory 258” and paragraph 79 “instructions”) to: 
identify an association between one or more control resource sets of one or more search spaces and one or more physical cell identifiers for communications with a user equipment (UE) (as discussed in claim 1); 
transmit, to the UE via the one or more control resource sets of the one or more search spaces and based at least in part on identifying the association, a control message scheduling a communication between the UE and the base station (as discussed in claim 1); and 
communicate, based at least in part on the association between the one or more control resource sets and the one or more physical cell identifiers, with the UE according to one or more parameters associated with the one or more physical cell 16 identifiers (as discussed in claim 1).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jassal et al.  (US 2021/0329512 A1) in view of Lin (US 2022/0116181 A1).

           For claim 2 and 17Jassal with exception a group of search spaces and a group of control resource sets, teaches of  the method, further comprising: 
	receiving an indication of a mapping of one or more respective physical cell identifiers to each search space of a group of search spaces, each control resource set of a group of control resource sets, or any combination thereof, wherein the group of search spaces comprises the one or more search spaces and the group of control resource sets comprises the one or more control resource sets, and wherein identifying the association between the one or more control resource sets and the one or more physical cell identifiers is based at least in part on the indication of the mapping (see Jassal: paragraph 100, Fig. 5A and Fig. 5B “UE receives MAC-CE signaling message including cell PCI; search space ID CORESET ID”, and paragraph 133 “scheduling UL transmission by transmitting PDCCHs scheduling PUSCHs over CORESET”).
	However, Lin teaches at least one search space group (SSG) containing at least two different search space sets associated (mapped) with at least one CORESET becoming a reference CORESET to perform a listen before talk (LBT) procedure over each subband of the plurality of subbands to detect available subband (see Lin: at least paragraphs 14-19 and Fig. 5).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Lin to the inter-cell mobility management of Jassal in order to detect available subband in neighboring cells (see Lin: at least paragraphs 14-19 and Fig. 5).

           For claims 3 and 18 Jassal in view of Lin teaches the method, wherein receiving the indication of the mapping comprises: 
receiving an indication of a mapping of the one or more respective physical cell identifiers to a respective pool index of each search space of the group of search spaces, a respective pool index of each control resource set of the group of control resource sets, or any combination thereof (see Jassal: Fig. 5A “PCI mapped to search space ID”).

6.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jassal et al.  (US 2021/0329512 A1) in view of Lin (US 2022/0116181 A1) further in view of Gormley et al. (US 2018/0070247 A1).


For claim 4 and 19 Jassal in view of Lin  does not explicitly teach the method claim 2, further comprising: 
receiving, from the base station, an indication of a change of one or more active physical cell identifiers from a first set of active physical cell identifiers to a second set of active physical cell identifiers comprising the one or more physical cell identifiers, wherein the mapping applies to the first set of active physical cell identifiers and the second set of active physical cell identifiers.
However, Gormley teaches determining whether to change the PCI value for the first or second cell, or to remove one of the first or second cells from the neighbor cell list of the target cell includes determining a first distance between the first cell and the target cell, determining a second distance between the second cell and the target cell, determining a ratio between the first distance and the second distance, comparing the ratio to a threshold value, and when the ratio exceeds the threshold value, resolving the confusion by removing one of the first and second cells from the neighbor cell list of the target cell (see Gormley: paragraphs 15-19 and claims 6-10 and 16-19).
	Thus, it would have been obvious to person of ordinary skill in the art before the effective filing date of claimed invention to apply the PCI value change of Gormley to the combined inter-cell mobility management of Lin and Jassal in order to resolve the PCI confusion (see Gormley: paragraphs 15-19 and claims 6-10 and 16-19).

Allowable Subject Matter
7.	Claims 5-15 and 20-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhu et al. (US 2022/0132517 A1), Zhu teaches UE could be explicitly indicated by the network via RRC or/MAC CE or/and DCI based signaling the association rule/mapping relationship between the CORESETs and PCIs (see Zhu: paragraph 140 and 259).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415